EXHIBIT13.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Caesarstone Sdot-Yam Ltd. (the “Company”) on Form20-F for the year ended December31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Yosef Shiran, and I, Yair Averbuch, do hereby certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (i) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Yosef Shiran Yosef Shiran Chief Executive Officer (Principal Executive Officer) Date: May 13, 2014 /s/ Yair Averbuch Yair Averbuch Chief Financial Officer (Principal Financial Officer) Date: May 13, 2014
